142 Ga. App. 361 (1977)
235 S.E.2d 687
CORN
v.
THE STATE.
53959.
Court of Appeals of Georgia.
Submitted May 20, 1977.
Decided May 20, 1977.
Thomas K. McWhorter, for appellant.
William H. Ison, District Attorney, Clarence L. Leathers, Jr., Assistant District Attorney, for appellee.
WEBB, Judge.
Charles Thomas Corn pled guilty to the offenses of robbery and aggravated assault with a deadly weapon. After a hearing at which the trial judge questioned Corn and his appointed counsel as to the voluntariness of his plea, it was accepted and Corn was sentenced to serve a *362 total of thirty years in the penitentiary. Subsequently he directed his attorney to appeal the plea of guilty, and counsel filed a timely notice of appeal. Thereafter he filed a motion to withdraw, stating that he conscientiously feels an appeal would be wholly frivolous.
The Supreme Court held in Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1966), and those requirements have been met here. As required by Anders and Bethay, supra, we have also examined the record and transcript of the hearing to determine whether the appeal is, in fact, frivolous, and we conclude that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Hill v. State, 238 Ga. 564 (1977).
Appeal dismissed. Deen, P. J., and Marshall, J., concur.